Title: To George Washington from William Heath, 10 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 10. 1782.
                        
                        A general court-martial has been sitting since monday on the trial of two serjeants and a soldier of the
                            Connecticut line—they have not yet closed the trial. I am informed they find it difficult to get the evidence necessary to
                            convict them, except the soldier—the moment I receive the proceedings they shall be forwarded to Your Excellency. There is
                            a great jealousy among the officers that there is yet something in agitation among the troops, particularly among the
                            noncommissioned officers. Every possible means is in exercise to discover it, but nothing can be developed. The guards at
                            the Point, magazine, &c. have for several nights been doubled.
                        It is with pain that I hint this to your Excellency; for it is cruel even to doubt the fidelity of any of the
                            troops: but there is certainly something very particular in their meeting and conversing frequently together—and should
                            any thing extraordinary happen, it may be thought strange that it was never noticed or mentioned to those whom I conceive
                            should be acquainted with every interesting occurrence. I have the honor to be With the greatest respect, Your
                            Excellency’s most obedient servant
                        
                            W. Heath
                        
                    